Citation Nr: 0007999	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-29 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision which 
denied the veteran's claim for service connection for a 
psychiatric disability, including post-traumatic stress 
disorder.

The Board notes that, pursuant to the veteran's hearing 
request, he was scheduled for a March 6, 2000, 
videoconference hearing.  The veteran did not report for that 
hearing and, as he was advised in a letter of February 11, 
2000, his failure to report has been considered as a request 
to have his hearing request withdrawn.


REMAND

At the time of his April 1994 Department of Veterans Affairs 
(VA) psychiatric examination, the veteran reported that he 
had received treatment for his psychiatric disability from a 
number of care-givers, including John Engler, Ph.D., and Rose 
Enck-Dethloss, M.A., both located in Omaha, Nebraska.  The 
current record does not show that records were requested from 
Dr. Engler or Ms. Enck-Dethloss.  

The current record also shows that the veteran has indicated 
that he received treatment from a VA therapist around 1978 at 
the VA Medical Center, Lincoln, Nebraska; was treated by a VA 
psychiatrist in 1980 at the VA Medical Center, Hampton, 
Virginia; was treated at the VA Medical Center, Norfolk, 
Virginia; and was treated in 1997 at the VA Medical Center, 
Togus, Maine.  The current record does not show that the 
relevant treatment records have been requested from any of 
aforementioned VA facilities.

The veteran listed numerous inservice stressors in his 
statement dated in April 1994.  The veteran was examined in 
April 1994 by a VA physician.  The examiner diagnosed PTSD, 
but did not specify which particular stressor or stressors 
led to that disorder.  More recent VA psychiatric evaluations 
(1998) have diagnosed depression and suggested that PTSD be 
ruled out.

The claims file contains June 1999 testimony from the veteran 
that he was told that his PTSD experiences began as a child 
and were brought out during service.

After the September 1994 rating decision, new regulations 
were issued by VA concerning the Schedule for Rating 
Disabilities regarding mental disorders, including PTSD, 
which refer to the criteria described in the new Diagnostic 
and Statistical Manual of Mental Disorders (DSM) -IV, rather 
than to those described in the former DSM-III-R.  The new 
criteria provide for a different analysis of particular 
stressors, and may affect the way in which this veteran's 
psychiatric disorder would be evaluated by a psychiatric 
examiner.

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), Cohen v. Brown, 10 Vet. App. 128 (1997) altered the 
analysis in connection with claims for service connection for 
PTSD.  Significantly, the Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The Court took judicial 
notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, at 153 (Nebeker, Chief Judge, concurring by 
way of synopsis).  
It is clear to the Board that the regulatory amendments to 
38 C.F.R. §§ 4.125 & 4.126, and the incorporation of DSM-IV, 
has had an impact in adjudicating claims for service 
connection for post-traumatic stress disorder.  
Significantly, where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Upon review 
of all the evidence in the claims file, and having considered 
the impact of the new DSM-IV criteria, the Board has 
determined that this veteran's claim of entitlement to 
service connection for a psychiatric disability, including 
PTSD, should be remanded for further evidentiary development.  
In light of the above the appeal is REMANDED to the 
originating agency for the following:

1.  The originating agency, after 
contacting the veteran and securing 
appropriate authorization, should attempt 
to obtain copies of pertinent treatment 
records from Dr. Engler and Ms. Enck-
Dethloss as well as from the VA medical 
facilities where the veteran has 
indicated that he received treatment.  
All documents obtained should be 
associated with the veteran's claims 
file.

2.  After completion of the above, the 
originating agency must determine if the 
veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the scope and duration of the specific 
stressor or stressors.  Any stressor that 
can be verified, should be verified.  If 
the originating agency determines that 
the record establishes the existence of a 
stressor or stressors, the originating 
agency must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the 
originating agency should address any 
credibility questions raised by the 
record.

3.  If the originating agency should 
determine that the record establishes the 
existence of a stressor or stressors, 
then the originating agency should 
schedule the veteran for an examination 
by a board of two VA psychiatrists who 
are, if possible, experienced in 
evaluating PTSD to determine, using DSM-
IV criteria, the diagnoses of all 
psychiatric disorders that are present.  
The originating agency must furnish the 
examiners a complete and accurate account 
of the stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether in-
service stressors were severe enough to 
have caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by the in-service 
stressors.  It is imperative that the 
claims file, including the additional 
information obtained, be made available 
to the examiners for review in connection 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims file.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiners should comment upon the 
link between the current symptomatology 
and the inservice stressors found to be 
established by the originating agency.  
The rationale for the diagnostic 
conclusions should be fully set forth.  
All necessary tests and studies should be 
conducted.

4.  After the above development has been 
completed, he originating agency should 
adjudicate the issue of the entitlement 
to service connection for a psychiatric 
disability, including PTSD; with 
consideration of DSM-IV, and the holding 
in Cohen, supra.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and should be given the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
Also, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

